Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (“Amendment”) is made as of October 15,
2013 (“Effective Date”) among MANITEX INTERNATIONAL, INC., a Michigan
corporation, MANITEX, INC., a Texas corporation, MANITEX SABRE, INC., a Michigan
corporation, BADGER EQUIPMENT COMPANY, a Minnesota corporation, and MANITEX LOAD
KING, INC., a Michigan corporation (each, individually a “US Borrower,” and
collectively the “US Borrowers”) and MANITEX LIFTKING, ULC, an Alberta company
(the “Canadian Borrower” and, together with the US Borrowers, the “Borrowers”
and each individually, a “Borrower”) and COMERICA BANK, a Texas banking
association (in its individual capacity, “Comerica”), as US Agent, US Swing Line
Lender, a US Issuing Lender and a US Lender, COMERICA BANK, a Texas banking
association and authorized foreign bank under the Bank Act (Canada), through its
Toronto branch (in its individual capacity, “Comerica Canada”) as Canadian
Agent, Canadian Swing Line Lender, Canadian Issuing Lender and a Canadian
Lender, and all other Lenders from time to time party hereto (collectively, the
“Lenders”).

PRELIMINARY STATEMENT

The Borrowers, US Agent, Canadian Agent and the Lenders entered into a Credit
Agreement dated August 19, 2013 (“Credit Agreement”) providing terms and
conditions governing certain loans and other credit accommodations extended by
the US Agent, Canadian Agent and Lenders to Borrowers (“Obligations”).

Borrowers, US Agent, Canadian Agent and the Lenders have agreed to amend the
terms of the Credit Agreement as provided in this Amendment.

AGREEMENT

1. Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2. Amendment.

a. The following definition is added to Section 1.1 of the Credit Agreement in
the appropriate alphabetical order:

“ ‘Comerica Canada’ shall mean Comerica Bank a Texas banking association and
authorized foreign bank under the Bank Act (Canada), through its Toronto branch,
in its capacity as an individual lender.

b. The definition of “Permitted Acquisition” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“ ‘Permitted Acquisition’ shall mean any acquisition by any Borrower of all or
substantially all of the assets of another Person, or of a division or line of
business of another Person, or any Equity Interests of another Person which
satisfies and/or is conducted in accordance with the following requirements:

(a) Such acquisition is of a business or Person engaged in a line of business
which is compatible with, or complementary to, the business of such Borrower;



--------------------------------------------------------------------------------

(b) If such acquisition is structured as the acquisition of assets, such assets
shall be acquired directly by the Borrowers or any of them;

(c) Both immediately before and after the consummation of such acquisition, no
Default or Event of Default shall have occurred and be continuing; and

(d) The purchase price of such proposed new acquisition, computed on the basis
of total acquisition consideration paid or incurred, or required to be paid or
incurred, with respect thereto, including the amount of Debt (such Debt being
otherwise permitted under this Agreement) assumed or to which such assets,
businesses or business or Equity Interests, or any Person so acquired is subject
and including any portion of the purchase price allocated to any non-compete
agreements, is (X) equal to or less than US$1,500,000, and (Y) when added to the
purchase price for each other acquisition consummated hereunder as a Permitted
Acquisition during the same Fiscal Year, as the applicable acquisition (not
including acquisitions specifically consented to which fall outside of this
definition), does not exceed US$3,000,000, and (Z) when added to the purchase
price for each other acquisition consummated hereunder as a Permitted
Acquisition during the term of this Agreement (not including acquisitions
specifically consented to which fall outside the terms of this definition) does
not exceed US$6,000,000.”

c. Paragraph (c) of Section 4.8 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(c) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of Net Cash Proceeds from the issuance of any Equity Interests of
such Person (other than Equity Interests under any stock option or employee
incentive plans listed on Schedule 6.13 hereto or any successor plans) after the
Effective Date, the US Borrowers shall prepay (1) the Term Loans by an amount
equal to twenty five percent (25%) of such Net Cash Proceeds and (2) the
Canadian Revolving Credit and/or the US Revolving Credit, as elected by
Borrower, by an amount equal to twenty five percent (25%) of such Net Cash
Proceeds, provided, that any such payments shall in no way reduce the US
Revolving Aggregate Commitment or the Canadian Revolving Commitment, as
applicable, further provided, however if a Default or Event of Default exists or
is continuing the application of such Net Cash Proceeds described in (1) and
(2) of this paragraph, shall be applied in such amounts, to such Obligations, at
US Agent’s sole discretion.

d. The word “and” is hereby removed from the end of subsection (h) of
Section 8.1 of the Credit Agreement, the period at the end of subsection (i) of
Section 8.1 of the Credit Agreement is hereby deleted and replaced with “; and”,
and the following Subsection (j) is hereby added to the end of Section 8.1 of
the Credit Agreement immediately following subsection (i):

“(j) Debt owing from the Canadian Borrower to Comerica Canada arising under that
letter of credit facility up to a maximum amount of CDN$2,000,000, supported by
a 100% guaranty from Export Development Canada.”

e. Paragraph (e) of Section 2.6 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(e) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by the US Agent of notice from the Majority US
Revolving Credit Lenders

 

- 2 -



--------------------------------------------------------------------------------

requesting default interest rates (as described in this paragraph), interest
shall be payable on demand on all US Revolving Credit Advances and US Swing Line
Advances from time to time outstanding at a per annum rate equal to the
Applicable Interest Rate in respect of each such Advance plus, in the case of
Eurodollar-based Advances and Quoted Rate Advances, three percent (3%) for the
remainder of the then existing Interest Period, if any, and at all other such
times, and for all US Base Rate Advances from time to time outstanding, at a per
annum rate equal to the US Base Rate plus three percent (3%).”

f. Paragraph (c) of Section 2.A.6 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by the Canadian Agent of notice from the Majority
Canadian Revolving Credit Lenders requesting default interest rates (as
described in this paragraph), interest shall be payable on demand on all
Canadian Revolving Credit Advances and Canadian Swing Line Advances from time to
time outstanding, in respect of each Canadian Prime-based Advance and each US
Prime-based Advance, at a per annum rate equal to the Canadian Prime-based Rate
plus three percent (3%) and/or the US Prime-based Rate plus three percent (3%),
respectively.”

g. Paragraph (d) of Section 4.6 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(d) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default, upon
notice from the Majority Term Loan Lenders requesting default interest rates (as
described in this paragraph), interest shall be payable on demand on the
principal amount of all Term Loan Advances from time to time outstanding at a
per annum rate equal to the Applicable Interest Rate in respect of each such
Advance, plus, in the case of Eurodollar-based Advances, three percent (3%) for
the remainder of the then existing Eurodollar-Interest Period, if any, and at
all other such times and for all US Base Rate Advances, at a per annum rate
equal to the US Base Rate plus three percent (3%).”

h. Paragraph (c) of Section 4.8 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of Net Cash Proceeds from the issuance of any Equity Interests of
such Person (other than Equity Interests under any stock option or employee
incentive plans listed on Schedule 6.13 hereto (or any successor plans) after
the Effective Date, the US Borrowers shall prepay (1) the Term Loans by an
amount equal to twenty five percent (25%) of such Net Cash Proceeds and (2) the
Canadian Revolving Credit and/or the US Revolving Credit, as elected by
Borrower, by an amount equal to twenty five percent (25%) of such Net Cash
Proceeds, provided, that any such payments shall in no way reduce the US
Revolving Aggregate Commitment or the Canadian Revolving Commitment, as
applicable, further provided, however if a Default or Event of Default exists or
is continuing the application of such Net Cash Proceeds described in (1) and
(2) of this paragraph, shall be applied in such amounts, to such Obligations, at
US Agent’s sole discretion.”

 

- 3 -



--------------------------------------------------------------------------------

i. Paragraph (b) of Section 8.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(b) any Debt (including but not limited to the Debt existing on the Effective
Date and set forth in Schedule 8.1(b) attached hereto and any renewals or
refinancing of such Debt) provided that (i) the aggregate principal amount of
such renewed or refinanced Debt shall not exceed the aggregate principal amount
of the original Debt outstanding on the Effective Date (less any principal
payments and the amount of any commitment reductions made thereon on or prior to
such renewal or refinancing), (ii) the renewal or refinancing of such Debt shall
be on substantially the same or better terms as in effect with respect to such
Debt on the Effective Date, and shall otherwise be in compliance with this
Agreement, (iii) at the time of such renewal or refinancing no Default or Event
of Default has occurred and is continuing or would result from the renewal or
refinancing of such Debt, and (iv) the aggregate amount of such Debt including
Capitalized Leases, but excluding Rental Fleet Debt, shall not exceed
US$9,000,000 in the aggregate at any time;”

j. Section 8.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“8.7 Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:

(a) Permitted Investments;

(b) Investments existing on the Effective Date and listed on Schedule 8.7
hereof;

(c) sales on open account in the ordinary course of business;

(d) Investments in Foreign Subsidiaries and intercompany loans or intercompany
Investments made by any Credit Party to or in any Guarantor or any Borrower;
provided that, the aggregate amount of such Investments in Foreign Subsidiaries
and intercompany loans or intercompany Investments from time to time outstanding
in respect thereof shall not exceed US$7,500,000, or the Equivalent Amount in
Canadian Dollars, provided, further for the purpose of this calculation non-cash
management fees shall not be included in the calculation; and provided, further,
that in each case, no Default or Event of Default shall have occurred and be
continuing at the time of making such intercompany loan or intercompany
Investment or result from such intercompany loan or intercompany Investment
being made and that any intercompany loans shall be evidenced by and funded
under an Intercompany Note pledged to the Agent under the appropriate Collateral
Documents;

(e) Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;

(f) loans and advances to employees, officers and directors of any Credit Party
for moving, travel and other similar expenses in the ordinary course of business
not to exceed US$200,000, or the Equivalent Amount in Canadian Dollars, in the
aggregate at any time outstanding;

(g) Permitted Acquisitions and Investments in any Person acquired pursuant to a
Permitted Acquisition; and

 

- 4 -



--------------------------------------------------------------------------------

(h) other Investments not described above provided that both at the time of and
immediately after giving effect to any such Investment (i) no Default or Event
of Default shall have occurred and be continuing or shall result from the making
of such Investment and (ii) the aggregate amount of all such Investments shall
not exceed US$100,000, or the Equivalent Amount in Canadian Dollars at any time
outstanding.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.”

k. Section 8.16 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“8.16 Guarantee Obligations. Except (i) for any guarantees in favor of the US
Agent or the Canadian Agent, (ii) the guaranties up to US$5,000,000 from Parent
and Manitex, Inc. with respect to the obligations of Manitex Liftking, ULC under
the specialized equipment loan facility provided by Comerica Canada, (iii) the
guaranties from Parent in support of the Debt of CVS Ferrari S.R.L. to foreign
banks, including but not limited to such guaranties existing on June 30, 2013
and set forth on Schedule 8.16(iii) attached hereto, provided that such
guarantee obligation shall not to exceed the lesser of US$9,000,000 or the
amount of such foreign Debt, of CVS Ferrari S.R.L., (iv) the performance
guaranty provided by Manitex International, Inc. in support of Manitex Liftking,
ULC’s military contract, and (v) the indemnification from Manitex International,
Inc. in favor of Export Development Canada in connection with the CDN$2,000,000
letter of credit facility provided by Comerica Canada to Manitex Liftking, ULC,
guarantee or otherwise in any way become responsible for the obligations of any
other Person.”

l. Paragraph (f) of Section 13.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(f) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrowers only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency; provided, however, the applicable Majority Lenders shall have ten
(10) days to object to such amendment, unless otherwise waived by the Majority
Lenders, modification or supplement to this Agreement provided further that if
such objection is not raised within the time period provided, the Majority
Lenders shall be deemed to have consented.”

m. Annex II (Percentages and Allocations) to the Credit Agreement, is hereby
amended and restated in its entirety in the form attached hereto as Annex II.

n. The parties hereto acknowledge the Term Loan as described in the Credit
Agreement has been paid in full and all lending obligations with respect to the
Term Loan have been terminated, effective as October 2, 2013. All references to
the Term Loan and Section 4 of the Credit Agreement are hereby deleted and
replaced with “intentionally omitted”.

3. Representations and Warranties. The Borrowers represent, warrant, and agree
that:

a. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding

 

- 5 -



--------------------------------------------------------------------------------

obligations with the same force and effect as if entirely restated in this
Amendment, other than those representations and warranties that expressly relate
solely to a specific earlier date, which shall remain correct as of such earlier
date.

b. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrowers enforceable in accordance with its terms. The Credit Agreement, as
amended, along with each related document, agreement and instrument, is ratified
and confirmed and shall remain in full force and effect and the Credit Parties
further represent and warrant that they have taken all actions necessary to
authorize the execution and performance of such documents.

c. There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

d. As applicable to each such Credit Party, the articles of incorporation,
articles of formation, articles of amalgamation, bylaws, operating agreements
and resolutions and incumbency certificates of the Borrowers and the Guarantors
delivered to US Agent and Canadian Agent in connection with the Credit Agreement
on or about August 19, 2013, have not been repealed, amended or modified since
the date of delivery thereof and that same remain in full force and effect.

4. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

5. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the laws of the
State of Michigan without regard to principles of conflicts of law.

6. No Defenses. The Credit Parties acknowledge, confirm, and warrant to US
Agent, Canadian Agent and the Lenders that as of the date hereof the Credit
Parties have absolutely no defenses, claims, rights of set-off, or counterclaims
against US Agent, Canadian Agent and the Lenders under, arising out of, or in
connection with, this Amendment, the Credit Agreement, the Loan Documents and/or
the individual advances under the Obligations, or against any of the
indebtedness evidenced or secured thereby.

7. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.

8. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by the Credit Parties and the Lenders.
In executing this Amendment, the Credit Parties are not relying on any promise
or commitment of US Agent, Canadian Agent and/or the Lenders that is not in
writing signed by the applicable Agent and/or the Lenders.

9. Acknowledgment and Consent of Guarantors. Each of the US Credit Parties has
guaranteed the payment and performance of the Obligations by Borrowers pursuant
to Guaranty dated August 19, 2013 (the “Guaranty”). Each of the Guarantors, by
singing below, acknowledges and consents to the execution, delivery and
performance of this Amendment, and agrees that the Guaranty remains in full
force and effect. Each of the Guarantors further represents that it is in
compliance with all of the terms and conditions of its Guaranty.

 

- 6 -



--------------------------------------------------------------------------------

10. Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of US Agent, Canadian Agent and the Lenders
incurred in connection with the preparation, execution, and delivery of this
Amendment, and the other documents contemplated by this Amendment.

11. Effectiveness and Counterparts. This Amendment may be executed in as many
counterparts as US Agent, Canadian Agent, the Lenders and the Borrowers deem
convenient, and shall become effective upon delivery to US Agent and Canadian
Agent of: (i) all executed counterparts hereof from the Lenders and from
Borrowers and each of the Guarantors; (ii) the documents listed on the Closing
Checklist attached hereto as Exhibit A; and (iii) any other documents or items
which US Agent or Canadian Agent may require to carry out the terms hereof.

[Signature Page Follows]

 

- 7 -



--------------------------------------------------------------------------------

This First Amendment to Credit Agreement is executed and delivered on the
Effective Date.

 

COMERICA BANK, as US Agent By:  

/s/ James Q. Goudie

Its:   VP & AGM

COMERICA BANK, as US Lender, as US Issuing Lender,

and as US Swing Line Lender

By:  

/s/ James Q. Goudie

Its:   VP & AGM COMERICA BANK, as Canadian Agent By:  

/s/ Omer Ahmed

Its:   Portfolio Manager

COMERICA BANK, as Canadian Lender, as Canadian Issuing Lender,

and as Canadian Swing Line Lender

By:  

/s/ Omer Ahmed

Its:   Portfolio Manager

 

- 8 -



--------------------------------------------------------------------------------

[Signature Page US Borrowers]

 

MANITEX INTERNATIONAL, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   President MANITEX, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   President MANITEX SABRE, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President BADGER EQUIPMENT COMPANY By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President MANITEX LOAD KING, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President

 

- 9 -



--------------------------------------------------------------------------------

[Signature Page Canadian Borrower]

 

MANITEX LIFTKING, ULC By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President

 

- 10 -



--------------------------------------------------------------------------------

[Signature Page US Guarantors]

 

GUARANTORS:        MANITEX INTERNATIONAL, INC.      MANITEX, INC.

By:

 

Its:

 

/s/ Andrew M. Rooke

Andrew M. Rooke

President

    

By:

 

Its:

 

/s/ Andrew M. Rooke

Andrew M. Rooke

President

MANITEX SABRE, INC.      BADGER EQUIPMENT COMPANY

By:

 

Its:

 

/s/ Andrew M. Rooke

Andrew M. Rooke

Vice President

    

By:

 

Its:

 

/s/ Andrew M. Rooke

Andrew M. Rooke

Vice President

MANITEX LOAD KING, INC.      LIFTKING, INC.

By:

 

Its:

 

/s/ Andrew M. Rooke

Andrew M. Rooke

Vice President

    

By:

 

Its:

 

/s/ Andrew M. Rooke

Andrew M. Rooke

President

MANITEX, LLC     

By:

 

Its:

 

/s/ Andrew M. Rooke

Andrew M. Rooke

Vice President

      

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT “A”

CLOSING CHECKLIST

 

- 12 -



--------------------------------------------------------------------------------

CLOSING CHECKLIST

 

US Borrowers:   

Manitex International, Inc., a Michigan corporation

Manitex, Inc. a Texas corporation

Manitex Sabre, Inc., a Michigan corporation

Badger Equipment Company, a Minnesota corporation

Manitex Load King, Inc., a Michigan corporation

Canadian Borrower:        Manitex Liftking, ULC, an Alberta corporation Agent:
  

Comerica Bank, as US Agent for all Lenders

Comerica Bank, as Canadian Agent for all Canadian Lenders

Lenders:   

Comerica Bank, as US Lender and Canadian Lender

HSBC Bank, N.A., as US Lender

Fifth Third Bank, as US Lender

Guarantors:   

Liftking, Inc. (with respect to debt of US Borrowers and Canadian Borrower)

Manitex, LLC (with respect to debt of Canadian Borrower)

All US Borrowers (with respect to debt of Canadian Borrower)

Transaction: First Amendment to Credit Agreement

 

I. LOAN DOCUMENTS

1. First Amendment to Credit Agreement

2. US$20MM US Revolving Credit Note (Comerica)

3. US$10MM US Revolving Credit Note (HSBC)

4. US$10MM US Revolving Credit Note (Fifth Third)

5. Assignment Agreement (Comerica to HSBC)

6. Assignment Agreement (Comerica to Fifth Third)

7. First Amendment to Security Agreement (US Credit Parties)

8. Closing Certificate



--------------------------------------------------------------------------------

Annex II

Percentages and Allocations

Revolving Credit Facilities

 

Lenders

   US
Revolving
Credit
Percentage     US Revolving Credit
Allocations      Canadian
Revolving
Credit
Percentage     Canadian Revolving
Credit Allocations      Total Allocations      Weighted
Percentage  

Comerica Bank

     50 %    US$ 20,000,000.00         100 %    US$ 9,000,000.00       US$
29,000,000.00         59.18 % 

HSBC Bank

     25 %    US$ 10,000,000.00         0.0 %    US$ 0.00       US$ 10,000,000.00
        20.41 % 

Fifth Third Bank

     25 %    US$ 10,000,000.00         0.0 %    US$ 0.00       US$ 10,000,000.00
        20.41 % 

TOTALS

     100 %    US$ 40,000,000.00         100 %    US$ 9,000,000.00       US$
49,000,000.00         100 % 